Citation Nr: 1218941	
Decision Date: 05/30/12    Archive Date: 06/07/12

DOCKET NO. 08-24 812	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to an increased evaluation for residuals of shell fragment wound to the right thigh, currently rated noncompensably (zero percent) disabling. 

2. Entitlement to service connection for a prostate disability, also characterized as an enlarged prostate, including due to herbicide agent exposure.

3. Entitlement to service connection for hypertension, including due to herbicide agent exposure.

4. Entitlement to service connection for high cholesterol, including due to herbicide agent exposure.

5. Entitlement to service connection for arthritis, including due to residuals of shell fragment wound to the right thigh.

6. Entitlement to service connection for a right lung disability.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Schechter, Counsel


INTRODUCTION

The Veteran served on active military duty from July 1968 to February 1971.

The appeal comes before the Board of Veterans' Appeals (Board) from an August 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida. 

The Veteran testified before the undersigned Veterans Law Judge at a Travel Board hearing conducted at the RO in December 2009. A transcript of that hearing is contained in the claims file.

The issue of entitlement to service connection for arthritis is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1. For the entire rating period in question, beginning March 5, 2007, and for all lesser intervals during that period, the Veteran's residuals of shell fragment wound to the right thigh has not been manifested by superficial painful scar. 

2. For the entire rating period in question, beginning March 5, 2007, and for all lesser intervals during that period, the Veteran's residuals of shell fragment wound to the right thigh has been manifested by no more than slight impairment of muscle group XIII. 

3. Evidence has not been presented supporting a causal link between presumed herbicide agent exposure in service and the Veteran's development of hypertension, high cholesterol, a prostate disability, or a right lung disability. 

4. The Veteran has not alleged and the evidentiary record does not otherwise support the presence of prostate cancer or lung cancer.

5. The preponderance of the evidence is against hypertension having developed in service or otherwise being causally related to service. 

6. Credible evidence has not been presented supporting the presence of hypertension within the first post-service year. 

7. The preponderance of the evidence is against a disability manifested by high cholesterol having developed in service or otherwise being causally related to service.

8. The preponderance of the evidence is against a prostate disability having developed in service or otherwise being causally related to service. 

9. The preponderance of the evidence is against a right lung disability having developed in service or otherwise being causally related to service.


CONCLUSIONS OF LAW

1. For the entire initial rating period beginning March 5, 2007, the Veteran's residuals of shell fragment wound to the right thigh have not met the criteria for a compensable rating, including on the basis of either superficial painful scar, or on the basis of shell fragment wound to muscle group XIII; staged ratings are also not warranted. 38 U.S.C.A. §§ 1155 , 5107 (West 2002 & Supp. 2011); 38 C.F.R. § 4.118, Diagnostic Code 7804 (2002); 38 CF.R. §§ 4.1, 4.7, 4.10, , 4.56, 4.73, Diagnostic Code 5313 (2011). 

2. The criteria for service connection for hypertension are not met; service connection is not warranted. 38 U.S.C.A. §§ 1110, 1116(a)(2), 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102 , 3.303, 3.307, 3.309 (2011); Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).

3. The criteria for service connection for a disability manifested by high cholesterol are not met; service connection is not warranted. 38 U.S.C.A. §§ 1110, 1116(a)(2), 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2011); Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).

4. The criteria for service connection for a prostate disability are not met; service connection is not warranted. 38 U.S.C.A. §§ 1110, 1116(a)(2), 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2011) Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).

5. The criteria for service connection for a right lung disability are not met; service connection is not warranted. 38 U.S.C.A. §§ 1110, 1116(a)(2), 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2011) Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claims for VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 5103 , 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102 , 3.159, 3.326(a) (2010). 

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) ; 38 C.F.R. § 3.159(b) ; Quartuccio v. Principi, 16 Vet. App. 183 (2002). Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. 38 C.F.R. § 3.159(b)(1) (2011). This notice must be provided prior to an initial decision on a claim by the RO. Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

If complete notice is not provided until after the initial adjudication, such a timing error can be cured by subsequent legally adequate VCAA notice, followed by readjudication of the claim, as in a Supplemental Statement of the Case (SOC) or Supplemental Statement of the Case (SSOC). Additionally, where there is an uncured timing defect in the notice, subsequent action by the RO which provides the claimant a meaningful opportunity to participate in the processing of the claim can prevent any such defect from being prejudicial. Mayfield v. Nicholson, 499 F.3d 1317, 1323-24 (Fed. Cir. 2007); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006). 

The RO provided VCAA notice in March 2007, prior to initial adjudication by the RO in August 2007 of the claims adjudicated herein. The Board here finds that VCAA notice to be legally adequate. Mayfield; Prickett. 

The U.S. Supreme Court has held that an error in VCAA notice should not be presumed prejudicial, and that the burden of showing harmful error rests with the party raising the issue, to be determined on a case-by-case basis. Shinseki v. Sanders, 129 S. Ct. 1696 (2009). In this case, the appellant has not demonstrated any prejudicial or harmful error in VCAA notice, nor, as discussed herein, has the Board identified any. 

The Veteran's claim for a higher initial rating for residuals of shell fragment wound to the right thigh here arises from his disagreement with the initial evaluation following the grant of service connection. Judicial precedent holds that, once service connection is granted, the claim has been substantiated, additional notice is not required, and any defect in previous notice is not prejudicial. Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007). Therefore, no further notice, beyond that afforded in the context of the Veteran's initial claim for service connection, is needed under the VCAA. 

VA has fulfilled the above requirements in this case for the claims for service connection for residuals of shell fragment wound to the right thigh (followed by grant of service connection for residuals of shell fragment wound to the right thigh by the August 2007 rating action), hypertension, high cholesterol, a prostate disability, and a right lung disability, by the above-noted March 2007 VCAA letter. The VCAA letter informed the Veteran of the notice and duty-to-assist provisions of the VCAA, of the bases of review, and of the information and evidence necessary to substantiate the claims. He was also told by this letter that it was ultimately his responsibility to see that pertinent evidence not in Federal possession is obtained. 

The Board recognizes the recent change in regulation governing presumptive service connection for certain disabilities based on herbicide agent exposure, to include a presumption for ischemic heart disease. 38 U.S.C.A. § 1116(a)(2) (West 2002); 38 C.F.R. § 3.309(e) (2010); 75 Fed. Reg. 14,391, 14,393 ; 75 Fed. Reg. 53,202 . However, because that expanded presumption excludes hypertension as not a disease of the heart, as discussed in the body of this decision, infra, the Board finds that, in the absence of a reasonable possibility of a change in the outcome of the case, further VCAA notice addressing the change in regulation related to herbicide agent exposure is not warranted. Id. ; See Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001) (VCAA notice not required where there is no reasonable possibility that additional development will aid the appellant). 

In addition to the foregoing harmless-error analysis, we note that the decision of the Court in Dingess v. Nicholson, 19 Vet. App. 473 (2006) requires more extensive notice in claims for compensation, e.g., as to potential downstream issues such as disability rating and effective date. The RO provided such notice to the Veteran by the March 2007 VCCA notice letter. To whatever extent this notice was inadequate, such failure was harmless and moot for the service connection claims adjudicated herein because the Board has herein denied those service connection claims. 

The March 2007 VCAA letter also requested that the Veteran advise of any VA and private medical sources of evidence pertinent to his claims, and that he provide necessary authorization to obtain those records. It also requested evidence and information about treatment after service, in support of the claims. The Veteran did not inform of private records for purposes of obtaining them, and did not provide authorization to obtain private treatment records. While the Veteran did inform of having received a "health card" associated with his work as a bartender in the Virgin Islands beginning in 1989 and prior to his move to Florida in 2004, he did not inform of treatment or records of treatment for that interval. (hearing transcript, pg. 13) Rather, he only informed that he had be told he had high blood pressure during that interval between 1989 and 2004, which fact is not herein disputed for purposes of the Veteran's claim for service connection for hypertension. The Veteran's assertions at his hearing of the existence of this health card and being told he had high blood pressure, do not inform of the existence of private treatment or evaluation records, and do not present the reasonable possibility of furthering his claims the subject of appeal by any such records should they exist. The Veteran did not inform of past private treatment records, and he did not provide authorization to obtain any private records in response to the VCAA letter and its attached authorization and release documents. The Board notes in this regard that "[T]he duty to assist is not always a one-way street. If a veteran (appellant) wishes help, he cannot passively wait for it in those circumstances [where his input is crucial for obtaining that assistance]." Wood v. Derwinski, 1 Vet. App. 190, 193 (1991). See also Olson v. Principi, 3 Vet. App. 480, 483 (1992). He did inform of VA treatment beginning in 2004, and records of that treatment were obtained and associated with the claims file.

The Veteran was appropriately informed, including by the appealed rating decision and an SOC and SSOCs, of records obtained, and, by implication, of records not obtained. He was also adequately informed of the importance of obtaining all relevant records, and of his ultimate responsibility to see that records are obtained in furtherance of his claims. 

As delineated in 38 C.F.R. § 3.159(c)(4) , a VA examination to address the question of etiology as related to service is required when a veteran presents a claim for service connection in which there was a pertinent event, injury, or disease in service; there is evidence of current disability; the medical evidence of record does not contain sufficient competent medical evidence to decide the claim; and the veteran indicates that the claimed disability or symptoms may be associated with service. See McLendon v. Nicholson, 20 Vet. App. 79 (2006). 

In this case, neither the Veteran nor the record presents credible evidence of an event, injury, or disease in service, or credible evidence of a causal link between service and claimed disability, to warrant a VA examination addressing the Veteran's claims for service connection for hypertension, high cholesterol, prostate disability, or a right lung disability. 38 C.F.R. § 3.159(c)(4).

The Veteran was afforded an Agent Orange examination because several of his claims were asserted based on herbicide agent exposure. However, as discussed infra, none of the disabilities the subject of appeal for which service connection is claimed based on herbicide agent exposure are subject to the applicable presumptions based on such exposure. 38 U.S.C.A. § 1116(a)(2); 38 C.F.R. §§ 3.307, 3.309. Hence, that examination is ultimately not relevant to the present claims on appeal. Also as discussed infra, the Veteran did not submit medical evidence to support a causal link between herbicide agent exposure and his claimed hypertension, high cholesterol, prostate disability, and right lung disability, and no such evidence is contained within the claims file. In the absence of such a competent link between service and these claimed disabilities on the basis of herbicide agent exposure, no VA examination is required to address this theory of entitlement for these claims. Combee.

The Veteran was afforded VA examinations addressing his claimed residuals of shell fragment wound to the right thigh, and the Board finds that these examinations, taken together with the balance of the evidence of record, adequately addressed the nature of that disability to allow for the Board's adjudication of the claim for higher initial rating for residuals of shell fragment wound to the right thigh. Barr v. Nicholson, 21 Vet. App. 303, 311 (2007). The examinations provided sufficient detail, and supported their conclusion with analyses fully supported by review of the evidence presented, which analyses are readily weighed against contrary evidence. Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007). Further, the evidence so considered was sufficient and encompassed the evidence of record. Id. The Board accordingly concludes that no further examination is required to support the Board's adjudication of the claim for a higher initial rating for residuals of shell fragment wound to the right thigh.

 Hence, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claims adjudicated herein. Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz; see also Quartuccio v. Principi, supra. 

Any VA development assistance duty under the VCAA to seek to obtain indicated pertinent records has been fulfilled. Neither the Veteran nor his representative has informed of or indicated any avenues of evidentiary development presenting a reasonable possibility of furthering the appealed claims which the RO has not pursued by query. Where, as here, the Board finds that the examinations, to the extent required and afforded the Veteran, were proper in their consideration of the evidence presented and evaluation of that evidence and in their support of their conclusions by adequate evaluation and evidence, and where, as here, the examinations are adequate for purposes of the instant adjudication, there is no basis for requiring a further examination. Barr; Stefl; See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the veteran are to be avoided); Gobber v. Derwinski, 2 Vet. App. 470, 472 (1992) (VA's duty to assist a claimant is not a license for a "fishing expedition"). 

As discussed infra, the Board does not find that a claim for service connection for hypertension as secondary to service-connected PTSD was reasonably raised, and hence development of that claim on that basis is not required.

The Veteran addressed his claims by statements and testimony, including at his hearing before the undersigned. There has been no expressed indication that he desires a further opportunity to address his claims adjudicated herein. 

Hence, the case presents no reasonable possibility that additional evidentiary requests would further the claims being decided herein. 38 U.S.C.A. § 5103A (a)(2); 38 C.F.R. § 3.159 . 

In summary, in this case, with regard to the claims adjudicated herein, the Board finds that any error in notice and development assistance cannot "reasonably affect the outcome of the case," and hence will not affect "the essential fairness of the [adjudication]" for the service connection claim at issue on appeal. See ATD Corp. v. Lydall, Inc ., 159 F.3d 534, 549 (Fed. Cir. 1998); Mayfield v. Nicholson, 19 Vet. App. 103 (2005). 

In view of the foregoing, the Board finds that all notification and development actions needed to render a decision on the Veteran's claims adjudicated herein have been accomplished. 


II. Laws Governing Evidentiary Issues

Medical evidence is generally required to establish a medical diagnosis or to address questions of medical causation; lay assertions of medical status generally do not constitute competent medical evidence for these purposes. Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992). However, lay statements may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability which may reasonably be observed by laypersons. See 38 C.F.R. § 3.303(a) ; Jandreau v. Nicholson, 492 F.3d 1372, 1376 (Fed Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence). See also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009) ("in some cases, lay evidence will be competent and credible evidence of etiology"). 

Once evidence is determined to be competent, the Board must determine whether such evidence is also credible. See Layno v. Brown, 6 Vet. App. 465, 469 (1994), distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted"). 

In determining the weight to be assigned to evidence, credibility can be affected by inconsistent statements, internal inconsistency of statements, inconsistency with other evidence of record, facial implausibility, bad character, interest, bias, self- interest, malingering, desire for monetary gain, and witness demeanor. Caluza v. Brown, 7 Vet. App. 498, 511, 512 (1995), aff'd per curiam, 78 F.3d. 604 (Fed. Cir. 1996). 

The Federal Circuit Court has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical profession." Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence."). See also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009) ("in some cases, lay evidence will be competent and credible evidence of etiology").

III. Increased Rating - Residuals of Shell Fragment Wound to the Right Thigh 

Disability evaluations are assigned to reflect levels of current disability due to service-connected conditions. The appropriate rating is determined by the application of a schedule of ratings which is based on average impairment of earning capacity. Separate diagnostic codes identify the various disabilities. 38 U.S.C.A. § 1155; 38 C.F.R. Part 4. When there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating. Otherwise, the lower rating is assigned. 38 C.F.R. § 4.7.

In all cases, the Board attempts to determine the extent to which the Veteran's disability adversely affects his ability to function under the ordinary conditions of daily life, and the assigned rating is based, as far as practicable, upon the average impairment of earning capacity in civil occupations. 38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10.

Where disabilities overlap in their resulting physical impairment and effect on functioning, or where multiple diagnoses are assigned for the same disability, evaluation of the same (overlapping) disability under various diagnoses (and hence with multiple ratings) is to be avoided. 38 C.F.R. § 4.14. It is, however, possible for a veteran to have separate and distinct manifestations from the same disability which would permit rating under more than one diagnostic code. The critical element in such a case is that none of the symptomatology of the primary condition is duplicative or overlaps with the symptomatology of the other. See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).

The Veteran was afforded a VA muscles examination in July 2007 addressing his residuals of shell fragment wound to the right thigh. The Veteran's history of injury was noted and his claims file was reviewed by the examiner. At the examination, the Veteran denied symptom flare-ups associated with the residuals of shell fragment wound to the right thigh. The examiner found that there were no associated injuries to bony structures, nerves, or vascular structures. The examiner also found no associated symptoms of muscle pain, with no identified interference with muscle function. The examiner further noted that the wound residuals did not adversely affect usual occupational activities, and did not adversely affect any activities of daily living. A 1.5 centimeter scar was noted, with no lost tissue, no adhesions, no tendon damage, no bone damage, no nerve damage, normal muscle strength, no muscle herniation, no loss of muscle function, and no identified limitations associated with the residuals of shell fragment wound to the right thigh. The examiner diagnosed "scar from wound." 

It thus appears from the July 2007 examination that there are no functional residuals associated with the residuals of shell fragment wound to the right thigh. This is supported by the Veteran's own testimony at his December 2009 hearing, when he averred that his residuals of shell fragment wound to the right thigh were manifested by "every now and then it feels like I'm getting bit[ten] by some kind of large bug," and by his occasionally, particularly in wintertime, getting a "bit of a rash." (hearing transcript, pgs. 4, 5) The Veteran then denied interference with functioning due to the residuals of shell fragment wound to the right thigh, including use of the leg or ambulation. 

The Veteran's authorized representative in a July 2009 submission asserted that the VA examiner in July 2007 failed to address whether the Veteran's scar resulting from his residuals of shell fragment wound to the right thigh was tender or painful. However, the Veteran was afforded an additional VA examination in April 2009 specifically addressing scar residuals of the shell fragment wound to the right thigh. Additionally, the Veteran in his hearing testimony addressed the question of tenderness or pain associated with his residuals of shell fragment wound to the right thigh, establishing an absence of pain or tenderness which would warrant a compensable rating on that basis under 38 C.F.R. § 4.118, Diagnostic Code 7804. 

At the April 2009 VA scars examination for compensation purposes, the examiner noted that the Veteran's scar was the result of gunshot wound to the right thigh. However, as the Veteran explained at his December 2009 hearing, this was not a direct gunshot wound, but rather his thigh's encounter with fragments of gunshot or other metal fragment which had struck the floor of the helicopter in which he was riding. At the April 2009 examination the Veteran asserted that since his last examination the scar had been essentially stable, but that he had developed sporadic itching and stinging sensation, "like an insect bite," in the area of scar. The Veteran denied any breakdown of skin in the area of scar, and he reported using over-the-counter medications consisting of lotion or ointment as needed for treatment of the scar. The April 2009 examiner observed that the residual scar on the right thigh was of 0.5 centimeters in maximum width and 1.3 centimeters in maximum length. The examiner noted that the area had been initially debrided with removal of the bullet, and the Veteran was initially hospitalized for one week following the wounding. However, there was no through-and-through injury, there was no history of infection before healing, and there was no nerve, bone, vascular, or tendon involvement. The examiner also noted that there was currently no pain, no decreased coordination, no increased fatigability, no weakness, and no associated uncertainty of movement. There were also no flare-ups of muscle injury residual. In short, the examiner found no residuals potentially characterized as disabling other than the reported sporadic sensation of bug bite or itching or stinging. 

The rating criteria for skin disorders were revised effective August 30, 2002, and were revised again effective October 23, 2008. 38 C.F.R. § 4.118 (2002 and 2009). The Board notes that the criteria for rating scars were revised, effective October 23, 2008. See 73 Fed. Reg. 54,708 (Sept. 23, 2008) (codified at 38 C.F.R. § 4.118 , DCs 7800 to 7805). The October 23, 2008 amendments are only effective, however, for claims filed on or after October 23, 2008, although a claimant may request consideration under the amended criteria. In this case, the Veteran has not requested such consideration, and hence the Veteran's scar from his residuals of shell fragment wound to the right thigh will be considered based on the rating criteria for skin disorders revised effective August 30, 2002, based on receipt of claim for service connection for residuals of shell fragment wound to the right thigh on March 5, 2007. 

Under those prior 38 C.F.R. § 4.118 criteria, Diagnostic Code 7804 provided a maximum rating of 10 percent for superficial scars which were painful on examination. Note (1) to Diagnostic Code 7804 provided that a superficial scar was one not associated with underlying soft tissue damage. Note (2) provided that a 10-percent rating would be assigned for a scar on the tip of a finger or toe even though amputation of the part would not warrant a compensable rating. 38 C.F.R. § 4.118 (2008).

The Veteran's self-described occasional bug sting sensation or occasional rash does not rise to a level of disability of painful scar warranting a compensable rating under Diagnostic Code 7804, with the preponderance of the evidence against such a finding. Neither the Veteran nor the VA examiner in April 2009 identified pain as associated with the scar, such as might be considered disabling. Hence, there is neither pain on examination nor subjective pain sufficient to support a compensable rating under Diagnostic Code 7804 as applicable in this case. 

The Veteran's authorized representative has also called attention to the Veteran's assertion in a submitted VA Form 9 in August 2008 that the area around the scar residuals of shell fragment wound to the right thigh had become rigid and resulted in an altered gait, thereby causing arthritis in the joints and lower extremities. The Board finds that the objective evidence upon July 2007 examination and April 2009 examination is entirely against and outweighing this assertion, with these examiners observing essentially no damage to the muscle and no impairment in functioning. The VA examiners' assertions of the absence of such damage are to be afforded weight as qualified medical opinions. In contrast, the Veteran, as a layperson, lacks the expertise to address such questions as impact on muscle function as a result if shell fragment wound residuals. Espiritu; cf. Jandreau. 

Psychiatric treatment records within the claims file reflect that the Veteran exhibits a degree of psychogenic overlay. If such overlay manifests in a belief that the residuals of shell fragment wound to the right thigh affects muscle and joint function, this still cannot serve to support the claim, as such beliefs are localized within the mind and are not, as it seems from the objective evidence, supported by physiological disability associated with the residuals of shell fragment wound to the right thigh.

In short, neither objective nor subjective evidence supports the presence of symptoms of any disabling degree due to the residuals of shell fragment wound to the right thigh, either due to pain or other limitation of functioning, with no attributable impairment of any functional parts.

The Board recognizes that the history of a wound is an element of determining the classification of a muscle injury as slight, moderate, moderately severe, or severe. 38 C.F.R. § 4.56 . However, the Court, citing Robertson v. Brown, 5 Vet. App. 70 (1993), has held that 38 C.F.R. § 4.56(d) is essentially a totality-of-the-circumstances test and that no single factor is per se controlling. Tropf v. Nicholson, 20 Vet. App. 317 (2006).

For rating purposes, the skeletal muscles of the body are divided into 23 muscle groups in 5 anatomical regions: 6 muscle groups for the shoulder girdle and arm (diagnostic codes 5301 through 5306); 3 muscle groups for the forearm and hand (diagnostic codes 5307 through 5309); 3 muscle groups for the foot and leg (diagnostic codes 5310 through 5312); 6 muscle groups for the pelvic girdle and thigh (diagnostic codes 5313 through 5318); and 5 muscle groups for the torso and neck (diagnostic codes 5319 through 5323). 38 C.F.R. § 4.55(b) . 

Disabilities resulting from muscle injuries are classified as slight, moderate, moderately severe, or severe. 38 C.F.R. § 4.56(d) . 

Slight disability is characterized by a simple wound of muscle without debridement, infection, or effects of laceration. History and complaint of a wound of slight severity or relatively brief treatment and return to duty, healing with good functional results, and no consistent complaint of cardinal symptoms of muscle injury as defined in 38 C.F.R. § 4.56(c) , or painful residuals. Objective findings of minimal scar, with no evidence of fascial defect or atrophy of impaired tonus, and no significant impairment of function and no retained metallic fragments. 38 C.F.R. § 4.56(d)(1) . 

Moderate disability is characterized by a through and through or deep penetrating wound of short track from a single bullet, small shell or shrapnel fragment, without explosive effect of high velocity missile, residuals of debridement, or prolonged infection. History and complaint of one or more of the cardinal signs and symptoms of muscle disability as defined in 38 C.F.R. § 4.56(c) , particularly lowered threshold of fatigue after average use, affecting the particular functions controlled by the injured muscles. Objective findings of entrance and exit scars, small or linear, indicating short track of missile through muscle tissue. Some loss of power or lowered threshold of fatigue when compared to the sound side. 38 C.F.R. § 4.56(d)(2) . 

Moderately severe disability of muscles is characterized by a through and through or deep penetrating wound by a small high velocity missile or large low-velocity missile, with debridement, prolonged infection, or sloughing of soft parts, and intermuscular scarring. History and complaint characteristic of moderately severe muscle injury includes service department records or other evidence showing hospitalization for a prolonged period for treatment of wound. A showing of moderately severe muscle disability should include a record of consistent complaints of cardinal signs and symptoms of muscle disability as defined in 38 C.F.R. § 4.56(c) and, if present, evidence of inability to keep up with work requirements. Objective findings characteristic of moderately severe muscle disability include entrance and (if present) exit scars indicating the track of the missile through one or more muscle groups. Indications on palpation of loss of deep fascia, muscle substance, or normal firm resistance of muscles compared with the sound side are also indicative of moderately severe muscle disability. Tests of strength and endurance compared with the sound side should demonstrate positive evidence of impairment. 38 C.F.R. § 4.56(d)(3). 

Severe disability of muscles is characterized by a through and through or deep penetrating wound due to high-velocity missile, or large multiple low velocity missiles, or with shattering bone fracture or open comminuted fracture with extensive debridement, prolonged infection, or sloughing of soft parts, intermuscular binding and scarring. History and complaint characteristic of severe disability of muscle includes service department record or other evidence showing hospitalization for a prolonged period for treatment of wound. Record of consistent complaint of cardinal signs and symptoms of muscle disability as defined in 38 C.F.R. § 4.56(c) , worse than those shown for moderately severe muscle injuries, and, if present, evidence of inability to keep up with work requirements. Objective findings characteristic of severe muscle disability include ragged, depressed, and adherent scars indicating wide damage to muscle groups in missile track. Palpation shows loss of deep fascia or muscle substance, or soft flabby muscles in wound area. Muscles swell and harden abnormally in contraction. Tests of strength, endurance, or coordinated movements compared with corresponding muscles of the uninjured side indicate severe impairment of function. If present, the following are also signs of severe muscle disability: (A) X-ray evidence of minute multiple scattered foreign bodies indicating intermuscular trauma and explosive effect of the missile. (B) Adhesion of scar to one of the long bones, scapula, pelvic bones, sacrum or vertebrae, with epithelial sealing over the bone rather than true skin covering in an area where bone is normally protected by muscle. (C) Diminished muscle excitability to pulsed electrical current in electrodiagnostic tests. (D) Visible or measurable atrophy. (E) Adaptive contraction of an opposing group of muscles. (F) Atrophy of muscle groups not in the track of the missile, particularly of the trapezius and serratus in wounds of the shoulder girdle. (G) Induration or atrophy of an entire muscle following simple piercing by a projectile. 38 C.F.R. § 4.56(d)(4) . 

For VA rating purposes, the cardinal signs and symptoms of muscle disability are loss of power, weakness, lowered threshold of fatigue, fatigue-pain, impairment of coordination, and uncertainty of movement. 38 C.F.R. § 4.56(c). The schedular criteria of Diagnostic Code 5313 are as follows. A noncompensable rating (0 percent) is assigned for a slight disability. A rating of 10 percent is assigned for a moderate disability. A rating of 30 percent is assigned for a moderately severe disability. A rating of 40 percent is assigned for a severe disability.

The Veteran's musculoskeletal injury associated with the shell fragment wound to the right thigh is rated under the criteria of 38 C.F.R. § 4.73 , Diagnostic Code 5313 (injuries to muscle group XIII). There is essentially no evidence of record supporting the presence of other than slight impairment of muscle group XIII as a result of residuals of shell fragment wound to the right thigh. Service records and the Veteran's own testimony establish that the Veteran did not suffer a through-and-through wound or serious wound to the thigh, but rather a slight wounding with retained metal fragment, with the fragment uneventfully removed in service. Rather than slight muscle impairment, a more accurate characterization in this case would be essentially no impairment. Hence, the Board finds the preponderance of the evidence against a higher disability rating than the zero percent assigned for residuals of shell fragment wound to the right thigh, for the entire rating period in question, beginning from the March 5, 2007, date of receipt of claim for service connection. 38 C.F.R. § 4.73, Diagnostic Code 5313. 

The Board finds no lesser interval during the entire initial rating period in question during which a higher, compensable rating would be warranted, and hence staged ratings are not implicated in this case. Fenderson v. West, 12 Vet. App 119 (1999).

Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine does not apply. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2011); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


IV. Laws Governing Claims for Service Connection

Service connection may be granted for a disability resulting from injury or disease incurred in or aggravated by active service. 38 U.S.C.A. § 1110 (West 2002 & Supp. 2010); 38 C.F.R. § 3.303 (2010). 

With a chronic disease shown as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes. 38 C.F.R. § 3.303(b) . For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic." When the disease identity is established, there is no requirement of evidentiary showing of continuity. Continuity of symptomatology is required only where the condition noted during service (or in the presumptive period) is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned. Id. 

To establish service connection for a disability, a claimant must submit (1) medical evidence of a current disability, (2) medical evidence, or in certain circumstances lay testimony, of in-service incurrence or aggravation of an injury or disease, and (3) medical evidence of a nexus between the current disability and the in-service disease or injury. See Pond v. West, 12 Vet. App. 341, 346 (1999). 

If a condition noted during service is not shown to be chronic, then generally a showing of continuity of symptoms after service is required for service connection. 38 C.F.R. § 3.303(b) . A Veteran can establish continuity of symptomatology in cases where the Veteran cannot fully establish the in-service and/or nexus elements of service connection discussed above. 38 C.F.R. § 3.303(b) ; Barr v. Nicholson, 21 Vet. App. 303, 307 (2007). To establish continuity of symptomatology, the Court held a Veteran must show "(1) that a condition was 'noted' during service, (2) with evidence of post-service continuity of the same symptomatology, and (3) medical or lay evidence of a nexus between the present disability and the post-service symptomatology." Barr, 21 Vet. App. at 307 . 

Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d) . A determination of service connection requires a finding of the existence of a current disability and a determination of a relationship between that disability and an injury or disease incurred in service. Watson v. Brown, 4 Vet. App. 309, 314 (1993). 

Certain diseases, inclusive of cardiovascular renal disease, which includes hypertension, may be subject to service connection based on presumed incurrence in service if manifested to a compensable degree within one year subsequent to service. 38 U.S.C.A. §§ 1110 , 1112, 1113; 38 C.F.R. §§ 3.307 , 3.309. 



V. Claim for Service Connection for Hypertension 


The Veteran has testified at his December 2009 hearing that in service following his helicopter pilot training he was discovered to have high blood pressure, but that because they wished to keep him as a pilot due to training invested in him, they took his blood pressure readings while he slept, thereby avoiding recordation of his actual high blood pressure in service. These readings taken while he slept assertedly thus obtained non-hypertensive readings. 

There is no medical evidence from service to support the Veteran's assertions, and while the Veteran is competent to provide statements of what he experienced and what he was told by medical professionals at the time, the Board is still left without affirmative evidence of hypertension or hypertensive blood pressure readings in service. Jandreau; Espiritu.  The Veteran at his hearing did not demonstrate special knowledge of cardiovascular conditions including hypertension and it is not asserted that he is a medical professional. Hence, the Board does not believe that the Veteran's assertions of what he understood to have been the reasons for actions taken by medical personnel in service many decades ago are very reliable as an accurate reflection of the state of any medical condition the Veteran may have had at that time. 

It appears more likely that the medical practitioners in service were performing some other test while the Veteran was asleep, as the Veteran testified that this was done with "a bunch of people in my unit." (hearing transcript, pg. 12) The Board believes it more likely that the Veteran misunderstood the circumstances of the test than that wholesale medical malpractice or fraud (as described by the Veteran in testimony) was being perpetrated in his unit due to an epidemic of hypertension among young men training to be pilots. Thus, while the Veteran is competent to make the assertions he has made regarding events in service involving medical examination following his flight training, the Board finds that it is likely that the aspects of the Veteran's narrative addressing the reasons some tests were performed while sleeping and addressing medical test findings in service specific to the Veteran are not credible as accurate reflections of what transpired and what medical findings were obtained, because it is far more likely that the Veteran did not understand the nature of the tests performed and the reasons they were performed than that the tests were performed for the reasons he has alleged. Caluza.

Service records include several flight physical ECG graphs dated in September 1968. It is possible that some of these were obtained while the Veteran slept, and it is these ECG readings while sleeping that the Veteran now misapprehends as having been blood pressure readings. 

In any event, blood pressure readings as documented in the record proximate to service include a single reading of 132/80 upon pre-induction examination in April 1968; September 1969 examination readings of 138/84 seated, 134/80 recumbent, and 138/82 standing; and a single February 1971 examination reading of 120/60. 

The Veteran also testified that following service he was first treated for hypertension only after his move to Tampa, Florida, in November 2004. He added that he was informed that he had high blood pressure upon examination when he was first hired as a bartender in the Virgin Islands in 1989. He has not asserted that hypertension was detected following service prior to 1989. Thus, accepting the Veteran's assertions of past medical findings post service, the evidentiary record presents a gap of roughly 18 years following service prior to the first medical finding of hypertension. 

In his VA Form 9 submitted in August 2008, the Veteran asserted that he had both hypertension and thickening of the right lung since his separation from service. However, he has not provided any medical evidence of such ongoing disability. With the Veteran effectively asserting that hypertension not having been medically found following service prior to 1989, it is not credible that the Veteran would have had knowledge of hypertension being present as an ongoing condition continuously since service, because no symptoms of hypertension itself have been identified in this case. Additionally, in his original claim submitted in March 2007, the Veteran asserted that his high blood pressure began in January 2003. In the absence of independent corroboration of his assertion of the presence of hypertension since service, and in light of the Veteran's prior contradicting statement in his original claim submitted in March 2007, the Board finds the Veteran's assertion of having hypertension since service is not supportive of his claim for service connection for hypertension. Caluza. 

In the absence of credible evidence of hypertension either in service or for nearly two decades following service, and in the absence of any competent evidence otherwise causally linking current hypertension to service, the Board finds that the evidence preponderates against hypertension having developed in or being causally related to service. Hence, the evidence preponderates against service connection for hypertension on a direct basis. 38 C.F.R. § 3.303. There is also no competent and credible evidence to support the presence of hypertension within the first post-service year to support service connection for hypertension on a first-year-post-service presumptive basis. 38 C.F.R. §§ 3.307, 3.309. 

While the Board notes that the Veteran's authorized representative at the December 2009 hearing informed of his knowledge that some Veterans had obtained service connection for hypertension as secondary to service-connected psychiatric disability, neither the Veteran nor his representative expressed knowledge or belief that the Veteran's service-connected posttraumatic stress disorder (PTSD) had caused or aggravated his hypertension. The Board finds that the remarks and queries to the Veteran made by the Veteran's representative at the hearing did not amount to raising service connection as secondary to service-connected PTSD as a theory of entitlement asserted in this case. Because the Board does not find that such a basis of claim was raised by the Veteran or his authorized representative or by the evidence of record, the Board does not believe that such a basis of claim requires development or adjudicative consideration in this case. 

The preponderance of the evidence is against the claim for service connection for hypertension on the above-discussed bases, and, therefore, the benefit of the doubt doctrine does not apply. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert.



VI. Claims for Service Connection for Hypertension, High Cholesterol,
 Prostate Disability, and a Right Lung Disability, Including Based on
Exposure to Herbicide Agents

The Veteran in hearing testimony in December 2009 and his authorized representative in a March 2009 submitted statement explained that the Veteran was claiming entitlement to service connection for hypertension, high cholesterol, prostate disability, and a right lung disability based on herbicide agent exposure, in essence because it seemed to the Veteran that most things were associated with herbicide agent exposure. (hearing transcript, pg. 21)

In addition to the regulations cited above, diseases associated with exposure to certain herbicide agents used in support of military operations in the Republic of Vietnam during the Vietnam era will be considered to have been incurred in service. 38 U.S.C.A. § 1116(a)(1) ; 38 C.F.R. § 3.307(a)(6) . The following diseases are associated with herbicide exposure for the purposes of the presumption: AL amyloidosis, chloracne or other acneform disease consistent with chloracne, type II diabetes mellitus, Hodgkin's disease, chronic lymphocytic leukemia, multiple myeloma, non-Hodgkin's lymphoma, acute and subacute peripheral neuropathy, porphyria cutanea tarda, prostate cancer, respiratory cancers (cancer of the lung, bronchus, larynx, or trachea), and certain soft-tissue sarcomas. 38 U.S.C.A. § 1116(a)(2) ; 38 C.F.R. § 3.309(e) . 

On October 13, 2009, in accordance with authority provided in 38 U.S.C.A. § 1116 , the Secretary of VA announced his decision to establish presumptions of service connection, based upon exposure to herbicides used in the Republic of Vietnam during the Vietnam era, for three new conditions: ischemic heart disease, Parkinson's disease, and B cell leukemias. On March 25, 2010, the Secretary published in the Federal Register a proposed rule that would amend 38 C.F.R. § 3.309(e) to establish a presumption of service connection for ischemic heart disease, Parkinson's disease, and B cell leukemias based upon exposure to herbicides used in the Republic of Vietnam during the Vietnam era. 75 Fed. Reg. 14,391 . On August 31, 2010, the Secretary published in the Federal Register a final rule amending 38 C.F.R. § 3.309(e) to establish such presumptions. 75 Fed. Reg. 53,202 . The final rule was effective August 31, 2010. 

In the proposed rule which was ultimately adopted, VA noted that, according to Harrison's Principles of Internal Medicine (Harrison's Online, Chapter 237, Ischemic Heart Disease, 2008), IHD (ischemic heart disease) is a condition in which there is an inadequate supply of blood and oxygen to a portion of the myocardium; it typically occurs when there is an imbalance between myocardial oxygen supply and demand. Therefore, for purposes of the regulation, the term "IHD" includes, but is not limited to, acute, subacute, and old myocardial infarction; atherosclerotic cardiovascular disease including coronary artery disease (including coronary spasm) and coronary bypass surgery; and stable, unstable and Prinzmetal's angina. Since the term refers only to heart disease, it does not include hypertension or peripheral manifestations of arteriosclerosis such as peripheral vascular disease or stroke. 75 Fed. Reg. 14,391, 14,393 (March 25, 2010). Thus, even under the amended regulation, presumptive service connection base on herbicide agent exposure is inapplicable to the Veteran's claimed hypertension. Id. 

The Veteran's claimed disability of the prostate or enlarged prostate is not alleged to be prostate cancer, and the evidence of record does not otherwise support the presence of prostate cancer. Hence, service connection for a prostate disorder based on the herbicide agent causation presumption available for prostate cancer is not for application for the Veteran's claimed prostate disability. Similarly, no such presumption is available for the Veteran's claimed high cholesterol or right lung disability. The high cholesterol is not itself a heart disease and is not alleged to be so, and the claimed right lung disability is not alleged or shown by the medical record to be lung cancer. Thus, the Veteran is not entitled to a presumption for his claimed prostate disability, high cholesterol, hypertension, or right lung disability based on herbicide agent exposure. 38 U.S.C.A. § 1116(a)(2) ; 38 C.F.R. § 3.309(e).

Notwithstanding the aforementioned provisions relating to presumptive service connection, which arose out of the Veteran's Dioxin and Radiation Exposure Compensation Standards Act, Pub. L. No. 98-542, § 5, 98 Stat. 2 ,725, 2,727-29 (1984), and the Agent Orange Act of 1991, Pub. L. No. 102-4, § 2, 105 Stat. 11 (1991), a claimant is not precluded from establishing service connection with proof of direct causation. Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994); 38 C.F.R. § 3.303(d) .

The Veteran has not presented medical evidence supporting a causal link between his presumed exposure to herbicide agents in service in Vietnam and his subsequent development of claimed hypertension, high cholesterol, prostate disability, or right lung disability. The Veteran, as a layperson, is not competent to address the distinctly medical questions, requiring medical expertise, of a causal link between herbicide agent exposure and development of any of these claimed disabilities. Espiritu; cf. Jandreau. Because the Veteran has not presented competent evidence supporting a causal link between herbicide agent exposure and his development of any of these disabilities, service connection for any of these disabilities may not be supported on that basis. Combee.

Accordingly, the Board is only left to consider whether service connection is warranted on some other basis for the Veteran's claimed hypertension, prostate disability, a disability manifested by high cholesterol, and right lung disability. 

In his VA Form 9 submitted in August 2008, the Veteran asserted that he had thickening of the right lung since his separation from service. However, he has not provided any medical evidence of such ongoing disability since service. Additionally, in his original claim submitted in March 2007, the Veteran asserted that his thickening of the right lung began in June 2006. In the absence of independent corroboration of his assertion of the presence of thickening of the right lung since service, and in light of the Veteran's prior contradicting statement in his original claim, the Board finds the Veteran's assertion of having thickening of the right lung since service not to be credible, and hence not supportive of his claims for that disability. Caluza. The Board has already discussed, infra, its rejection as non-credible, on the same basis of contradictory statements, the Veteran's assertion of hypertension since service.

The Veteran's authorized representative in a July 2009 submission noted that the Veteran was treated for upper respiratory infection in service. This observation was purportedly in support of the Veteran's claim for service connection for a right lung disability. However, service treatment records reflect that the Veteran was seen on in February and March of 1969, with symptoms including a sore throat and a diagnosis of an upper respiratory infection. Those records provide no indication of any chronic lung disorder or permanent lung damage or any condition that may have evolved into the Veteran's claimed right lung disability. The Veteran in his December 2009 hearing testimony explained that he had been told by physicians that lung thickening was associated with pneumonia, but, as he asserted in testimony, he had never had pneumonia, and this, in part, was the basis of his belief that his asserted right lung thickening was due to herbicide agent exposure. The Veteran thus effectively concedes that to his knowledge he did not have pneumonia in service. The service records and other medical records within the claims file also do not inform of any ongoing lung disability in service, nor do they inform of any causal relationship between service and any current lung disability. 

In the absence of any credible evidence of a chronic lung disability or lung damage in service, of continuity of symptoms of right lung disability since service, or of a causal link between service and any current lung disability, the preponderance of the evidence is against service connection for the claimed right lung disability on a direct basis. 38 C.F.R. § 3.303. Using the same analysis, the Board finds that service connection on a direct basis is also not warranted for the Veteran's claimed hypertension, prostate disability, and high cholesterol. Id. The Veteran testified that he began having prostate disability in the late 1970s, and has not identified any potential causal link between service and prostate disability beyond assertions of a link to herbicide agent exposure. He testified to high cholesterol first having been diagnosed approximately five years ago. The evidentiary record does not provide medical evidence supportive of a prostate disability or high cholesterol having begun in service or for years following service, and does not provide medical evidence supportive of any causal link between service and either prostate disability or high cholesterol. The Board has already ruled against the claim for service connection for hypertension on a direct basis and on a first-year-post-service presumptive basis in a separate discussion, supra. 


ORDER

Entitlement to a higher disability rating for residuals of shell fragment wound to the right thigh than the noncompensable rating assigned is denied for the entire initial rating period beginning March 5, 2007. 

Service connection for hypertension is denied.

Service connection for a disability manifested by high cholesterol is denied.

Service connection for a prostate disability is denied.

Service connection for a right lung disability is denied.


REMAND

As his authorized representative informed in a statement submitted in March 2009, the Veteran seeks service connection for arthritis as secondary to his service-connected residuals of shell fragment wound to the right thigh. The Veteran has raised claims for service connection for arthritis of both hips, both knees, and the low back as secondary to his service-connected residuals of shell fragment wound to the right thigh. Those secondary service connection claims as raised by the Veteran were adjudicated by the RO in a February 2010 rating action, as reflected in the Veteran's Virtual VA records. Those secondary service connection claims also appear to be part and parcel of the Veteran's (potentially) broader claim for service connection for arthritis the subject of the present appeal. 

Because the precise scope of the more generally claim for service connection for arthritis is still not well delineated in the record, and the RO has yet to issue a Supplemental Statement of the Case (SSOC) addressing the claim for service connection for arthritis following a VA examination in September 2009 specifically addressing the question of secondary service connection for arthritis of multiple joints secondary to residuals of shell fragment wound to the right thigh, remand for such a SSOC is in order prior to Board adjudication of the more general arthritis claim. A supplemental statement of the case must be furnished to the appellant and his representative when additional pertinent evidence is received after a SSOC is issued. 38 C.F.R. § 19.31 (2011). Remand is required because there has been no waiver of this right in this case. 38 C.F.R. § 20.1304(c) (2011).

Accordingly, the case is REMANDED for the following action:

1. Afford the Veteran updated 38 C.F.R. § 3.159(b) notice, to inform him of the evidence necessary to substantiate the claim for service connection for arthritis including as secondary to service-connected disability. Request that he provide a detailed statement informing of the current status and symptoms of his claimed arthritis, and how he believes it may have begun in service, or how it may have been caused or aggravated by service-connected residuals of shell fragment wound to the right thigh, or how it may otherwise be related to service. Also ask him to provide additional information or evidence regarding any testing or treatment received for his claimed arthritis. Afford him the opportunity to further address the claim. Any responses and evidence received should be associated with the claims file, and any indicated development should be undertaken. 

2. Obtain and associate with the claims file VA records of treatment to the extent not yet already obtained and associated with the claims file. Also obtain any unobtained private treatment records, with the Veteran's authorization and assistance, as appropriate. 

3. Thereafter, readjudicate the remanded claim de novo. If any benefit sought is not granted to the Veteran's satisfaction, the Veteran and his representative should be provided with a supplemental statement of the case and afforded the appropriate opportunity to respond thereto. 

Thereafter, the claim should be returned to the Board for further review, if otherwise in order. No action is required of the veteran until he receives further notice. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


